Co Se SI BDO ONO Be DR NYO

NO BP BR BD NO DO KR DN DD mete
ao nN HD WH FF WD Nn | DD 0 oe NI DBA FPF WN SK COC

Case 11-10465-mkn Doc 75 Entered 11/15/18 14:46:58 Page 1of2

Ag;
5;
Noy, %
Us V1 3
MaPAny, 4,
UNITED STATES BANKRUPTCY COURT 4 vA Rup TC
DISTRICT OF NEVADA CY
* ok RR Ok
In re: ) Case No.: 11-10465-mkn
)
JUAN C PAULA ) Chapter 7
)
SUSANA DOMINGUEZ-DE PAULA ) NOTICE OF UNCLAIMED FUNDS
)
Debtor: ) Date: N/A
Time: N/A

 

 

 

Unclaimed funds requested by claimant Specialized Loan Servicing, LLC in the
amount of $ 125,423.12 were returned to the U.S. Bankruptcy Court on November 13,
2018 because they were not able to apply the funds (receipt # 00235126),

Pursuant to Unclaimed Funds FRBP 3011, the following funds are being
forwarded to United States Bankruptcy Clerk for deposit to Unclaimed Funds registry of
The United States Bankruptcy Court. These funds can be withdrawn as provided in

Chapter 129, Title 28. 2042.

Claimant & Address: Claim# Amount:
Specialized Loan Servicing, LLC BNYM $125,423.12
8742 Lucent Blvd. Suite 300

Highlands Ranch, CO 80129

Noy ALehatl

Date: November 13, 2018 Mary A. Schott,
Clerk of Court

 

 

 
Case 11-10465-mkn Doc 75 Entered 11/15/18 14:46:58 Page 2 of 2

€omputershare

Loan Services P 720-241-7200
8742 Lucent Blvd, Suite 300 Highlands Ranch, CO 80129 F 720-241-7218
Larry Spangler

November 5, 2018

District of Nevada
U.S: Bankruptcy Court
Las Vegas, NV 89101

Senior Vice President & Controller
Email: larry.spangler@sls.net

RE: Specialized Loan Servicing LLC (EIN XX-XXXXXXX]
Case #11-10465 — Funds Recovery — Juan & Susana De Paula

Specialized Loan Servicing LLC (“SLS”), a Delaware limited liability company was not able to apply the funds
that were sent for Recovery in the amount of $125,423.12 on November 30, 2016, check number 00381681.
in this envelope as well is a check back to District of Nevada in the amount of $125,423.12.

Sincerely,

Larry Spangler

iofi

 
